Citation Nr: 1104962	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  00-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disability.

2.  Entitlement to a rating in excess of 50 percent for PTSD for 
the period of January 14, 2004 to the present.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from February 1997 and January 1999 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
These matters were remanded in June 2003 and January 2008 for 
further development.  

The Veteran presented testimony at a Board hearing in August 
2002.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The Board notes that the RO issued a March 2010 rating decision 
in which it increased the Veteran's PTSD from 50 percent to 70 
percent effective July 6, 2005.  Since the increased rating does 
not date back to January 14, 2004, there are two distinct time 
periods to consider.

The issue of entitlement to a total disability rating based on 
individual unemployability is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on the 
appellant's part.


FINDINGS OF FACT

1.  The Veteran suffers from pseudoseizure disability which is 
causally related to his service-connected PTSD.

2.  From January 14, 2004, to July 6, 2005, the Veteran's 
service-connected PTSD was not manifested by occupational and 
social impairment, with deficiencies in most area, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.   

3.  From July 6, 2005, the Veteran's PTSD has not been manifested 
by total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Pseudoseizure disability is proximately due to service 
connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2010).

2.  From January 14, 2004, to July 6, 2005, the criteria for 
entitlement to a disability evaluation in excess of 50 percent 
for the Veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 9411 (2010).

3.  From July 6, 2005, the criteria for entitlement to a 
disability evaluation in excess of 70 percent for the Veteran's 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2003, 
subsequent to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in numerous supplemental 
statements of the case, following the provision of notice.  The 
appellant has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

At this point the Board acknowledges the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court further indicated, among other things, that if 
the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement to 
the claimant.  

However, the Board believes that the nature of the present appeal 
is somewhat different from the situation addressed in Vasquez-
Flores.  The present appeal involves the issue of a higher 
initial rating, not a claim for an increased rating.  In Dingess 
v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A.  
5103(a) (West 2002), notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  
In line with the reasoning set forth in these judicial decisions, 
it appears that the notice requirements addressed by the Court in 
Vasquez-Flores, supra, do not apply to initial rating claims such 
as the one now on appeal to the Board. 

The June 2003 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, the Board notes that the RO sent the 
Veteran a March 2006 correspondence that fully complied with 
Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran physical examinations 
in March 2003, January 2004, October 2008, and November 2008; 
obtained medical opinions as to the etiology and severity of 
disabilities; and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as epilepsies and psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Seizure disability

The Veteran's contention is that he suffers from blackout spells 
and that these spells are secondary to his PTSD.  A June 2000 
correspondence states that the Veteran "has brief episodes of 
lapses in alertness.  The cause is uncertain although minor 
seizures are suspected.  Until evaluation is complete and 
effective therapy obtained, he should not drive, operate 
dangerous equipment, and work at heights or with high voltage 
electrical lines."  

At a March 2003 VA examination, the Veteran described the 
episodes as transient alterations in consciousness that are not 
typically associated with tonic-clonic activity.  He reported 
that his most common spells are as a "light switch" clicking 
off and things going dark.   Within seconds or minutes, he 
regains consciousness and orientation.  He reported that the 
spells occur as often as twice per day, although he sometimes 
goes weeks without having one.  He reported that on occasion, he 
has more severe spells that include nausea, more prolonged loss 
of consciousness, and a postictal period lasting one to two 
hours.  He reported that these spells have caused him to be 
significantly disabled.  He reported four separate motor vehicle 
accidents caused by unpredictable losses of consciousness.  He 
also reported an episode at work in which he nearly electrocuted 
himself.  The examiner noted that the reported episodes "are 
atypical for seizure;" but that they have "caused him 
significant disability."  The examiner was unable to render an 
opinion with regards to the etiology of the spells.  An October 
2004 addendum to the examination report noted that the Veteran 
had a 38 hour EEG to investigate for possible seizures.  The 
study failed to capture one of the Veteran's typical spells. 
Consequently, the study was deemed inconclusive.

The Veteran underwent another EEG at the Vanderbilt University 
Medical Center from November 29, 2004 to December 3, 2004.  The 
Veteran reported that he began having spells of altered awareness 
when he was 20 years old.  They are characterized by loss of 
awareness without any particular outward signs.  He was unaware 
of the spells until his wife brought him to the VA after 
witnessing events that sounded more like convulsive seizures.  
The Veteran reported that after two weeks in the hospital, the 
convulsive events stopped; but the lapses in consciousness 
persisted.  They occur approximately one or two times per week; 
and the Veteran is not aware of how long they last.  Upon 
examination, the five day video-EEG monitoring failed to capture 
a single one of the Veteran's typical spells with altered 
awareness.  No EEG abnormalities were seen to support a diagnosis 
of epilepsy.  The examiner (Dr. G.C.M.) assessed the Veteran with 
"nonepileptic spells, most likely related to PTSD."     

A February 2005 treatment report reflects that the Veteran 
continued to complain of short blackout spells (lasting 5 to 15 
seconds), that occur once or twice per week.  He reported that 
the episodes usually last only seconds; but his longest recent 
episode lasted several hours.  He reported that he loses 
awareness but continues activities such as walking.  He was 
assessed with a long history of seizure vs. pseudoseizures; and 
the examiner opined that the "spells likely are dissociative 
spells, maybe associated with PTSD."

The report of an October 2008 psychiatric examination includes a 
comment by the examiner that the consensus of the neurologists 
who have evaluated the Veteran suggests that his seizures are 
more likely than not pseudoseizures secondary to PTSD. 

Pursuant to the Board remand, the Veteran underwent a 
neurological examination in November 2008.  The examiner reviewed 
the Veteran's claim file in conjunction with the examination.  
The Veteran once again reported loss of awareness 2-3 times per 
day approximately 2-3 times per week.  He stated that he has been 
unable to work or drive since 2003.  He also reported having 
"grand mal" seizures in the past; but not for the past several 
years.  After examining the Veteran and his claims file, the 
examiner stated that the Veteran has "frequent dissociative 
periods that are totally disabling and are much more likely than 
not due to his PTSD."  

The above summarized evidence shows that neurological testing has 
not clearly detected a seizure disorder in the clear neurological 
sense, such as an epilepsy.  However, the evidence does clearly 
support a finding that the Veteran does in fact suffer some 
spells or episodes which have been described as in the nature of 
disassociative spells or pseudoseizures which are related to the 
service-connected PTSD.  The Board believes the October 2008 
description that the spells or episodes are more likely than not 
pseudoseizures secondary to PTSD is the most consistent with the 
overall evidence.  As such, the Board finds that secondary 
service connection is warranted for pseudoseizures.  Although it 
may be arguable that the spells or episodes should be rated 
simply as a symptom of the PTSD, the Board's interpretation of 
the medical reports and opinions is that the spells or 
pseudoseizures are more in the nature of a separate disability 
secondary to the PTSD as opposed to simply another symptom of the 
PTSD.  The medical evidence suggests that these spells or 
pseudoseizures are of a nature separate from that contemplated by 
the PTSD rating criteria.  



Increased Ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision:

a noncompensable rating is warranted when a mental condition has 
been diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to require 
continuous medication.  

a 10 percent rating is warranted when the Veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.   

a 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of closest relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet.App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  However, the 
Court further indicated that without those examples, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be extremely ambiguous.  Id at 442.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination. 38 C.F.R. § 
4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

Before addressing the question of higher ratings for the 
Veteran's PTSD, the Board wants the Veteran to understand that 
since service connection has now been granted for pseudoseizures 
as a separate disability, the RO will assign a separate 
evaluation for that disability based on symptoms and impairment 
resulting from that disability.  Therefore, the following 
analysis of the appropriate ratings for PTSD does not include 
consideration of symptoms and impairment due to the 
pseudoseizures as this would violate the rule against pyramiding 
which precludes the evaluation of the same disability under 
various diagnoses.  38 C.F.R. § 4.14.

January 14, 2004, to July 6, 2005

The Veteran's PTSD had been rated 50 percent disabling during 
this time period.  

The Veteran underwent an outpatient examination in January 2004.  
He reported occasional nightmares and intrusive and distressing 
flashbacks of combat.  He also complained of difficulty falling 
asleep and staying asleep and bouts of anxiety; and he is unable 
to enjoy activities he enjoyed in the past.  He reported an 
exaggerated startle response.  

Upon examination, the Veteran was oriented to time, place, and 
person.  He was well dressed and well groomed, with good personal 
hygiene.  He was cooperative, with sad facial expressions.  He 
showed some mild signs of generalized psychomotor retardation 
such as stooped posture and little animation.  His speech was 
without articulatory deficit but with slowed reaction time.  He 
described his mood as anxious and tense.  His affect was 
constricted.  He admitted to intermittent feelings of 
hopelessness and uselessness.  The examiner noted that the 
Veteran appeared to be overly self-critical, blaming himself for 
not being able to meet the expectations of people who are 
important in his life.  He denied suicidal thoughts and plans.  
No auditory or visual hallucinations were appreciated at the time 
of the interview.  All components of memory were grossly intact.  
He was able to recount history normally.  He was aware that he is 
not functioning up to his potential; and he recognized his need 
for treatment.  He was diagnosed with chronic PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 55.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g. sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g. stays in bed 
all day; no job, home, or friends.) American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 
(2010).
  
The Veteran underwent several outpatient examinations in which 
his symptoms were similar in type and in degree.  He was assigned 
a GAF score of 55 in February 2004 and May 2004.  In July 2004, 
the Veteran stated that since he began seeing a therapist, his 
nightmares and flashbacks have been decreasing in frequency and 
intensity.  He was assigned a GAF score of 60.  

The Veteran was assigned GAF scores of 55, 55, and 51 in October 
2004 and December 2004.  A January 2005 treatment report shows 
that the Veteran felt desperate about his current situation.  He 
continued to complain of profound anhedonia, anergia, frequent 
crying spells, and feelings of worthlessness and helplessness.  
He also reported that for the first time he had thoughts of 
hurting himself without any concrete plan.  However, the examiner 
stated that he had no suicidal ideation.  The examiner assigned a 
GAF score of 48.  

A March 2005 treatment report shows that the Veteran reported 
less anxiety after an increase of Clonazepam; but he still felt 
depressed and had low energy.  His GAF score at that time was 51.  
In April 2005 and May 2005, it was 55.  

In addition to the medical evidence, the Veteran has submitted 
several lay statements regarding the nature of the Veteran's 
symptoms.  For example, a June 1997 statement from S.S. (a co-
worker) states that he must make his presence known before 
approaching the Veteran in order to prevent a danger in startling 
him.  A September 2004 correspondence from B.F. (another co-
worker) states that the Veteran would be very jumpy and nervous; 
would become startled easily; and would become entranced.  The 
Board finds all the lay evidence to be both competent and 
credible.  

However, based on the overall evidence, the Board finds that a 
rating in excess of 50 percent is not warranted prior to July 6, 
2005.  There is no doubt that the Veteran's disability caused 
some occupational and social impairment.  However, he was able to 
maintain employment (with accommodations made for his disability) 
until his plant closed down in July 2003.  The record also 
reflects that he remained married and that he had a good 
relationship with his two grown children.  As such, he was able 
to establish and maintain effective relationships.  There does 
not appear to have been any deficiencies in the Veteran's 
judgment or thinking.  For the most part, the Veteran did not 
exhibit suicidal ideation.  The Board recognizes that the January 
2005 treatment report mentioned that the Veteran thought about 
hurting himself.  Though the Board recognizes that the Veteran's 
symptoms showed a brief increase in severity at that time, he was 
adequately treated and soon reported feeling less anxiety and 
depression.  

The Board finds that prior to July 6, 2005, the Veteran's PTSD  
did not cause occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work like setting); inability to 
establish and maintain effective relationships.   

From July 6, 2005

As noted above, the Veteran underwent regular outpatient 
treatment examinations.  At his July 6, 2005 outpatient 
examination, the Veteran reported increasing nightmares and 
intrusive daily flashbacks to combat.  He also stated that he has 
been feeling very depressed lately.  He cried several times 
during the interview.  He also reported recurrent suicidal 
ideation, and endorsed several plans.  Worsening factors included 
the Fourth of July, and a talk that he gave to students about the 
war in Vietnam.  The examiner talked with the Veteran and his 
wife about making a safe plan; but his wife stated that there has 
been a total lack of communication and that she refuses to 
participate in safety plan arrangements.  

The examiner found that the Veteran suffered from a lack of 
interest and participation in significant activities, a sense of 
detachment from others, lack of concentration, hypervigilance, 
exaggerated startle response, a pattern of interpersonal conflict 
(especially in intimate relationships), verbally and/or 
physically violent threats or behavior, and an inability to 
maintain employment due to authority/coworker conflict or anxiety 
symptoms.  The examiner assigned a GAF score of 25.  The Veteran 
was admitted to the VA hospital and began participating in a 
treatment regimen.  

Monthly outpatient treatment reports beginning in January 2006 
reflect GAF scores of 50-55.  They reflect that he was alert and 
oriented, with appropriate behavior.  He had normal speech.  His 
mood and affect were described as depressed/labile.  His thought 
process was linear, logical, and goal-directed (without any 
auditory or visual hallucinations).  His memory and cognition 
were intact in all three domains.  His insight and judgment were 
fair; and there were no suicidal ideations.  

The Veteran was admitted to the hospital again for five days in 
October 2006.  He reported that his symptoms have worsened over 
the past two years.  He reported that over the past month, he has 
had crying spells; he isolates himself all the time; has had no 
energy; and has had difficulty concentrating.  He endorsed 
extreme survival guilt; and began crying during the interview 
when he talked about buddies dying in Vietnam.  He reported that 
he felt so depressed that he started having suicidal ideation 
with plans to shoot himself.  He has promised not to carry out 
his ideations.  

When the Veteran was admitted to the hospital, he made good eye 
contact.  He was appropriate, cooperative, polite, and 
communicative.  There was no psychomotor agitation or slowing; 
there were no tics, tremors, or dystonias.  His speech was 
normal.  He described his mood as "depressed."  His affect was 
appropriate and congruent.  His thought process was linear, 
logical, and goal-directed.  He denied homicidal ideation, 
hallucinations.  His insight and judgment were fair.  There was 
no evidence of poor impulse control.  

While the Veteran was at the hospital, he was put on a regimen of 
medications.  When he was discharged, he stated that he felt 75 
percent better.  He reported fewer nightmares and no suicidal 
ideation.  The examiner assigned a GAF score of 55.  

Pursuant to the Board's Remand, the Veteran underwent a VA 
examination in October 2008.  The examiner reviewed the claims 
file in conjunction with the examination.  The Veteran reported 
that he has been married to his current wife since 1970; but that 
his PTSD has caused a number of problems in his marriage.  He 
stated that he and his wife almost got into a physical 
altercation a couple days prior to the examination because his 
wife was not understanding and empathetic about his PTSD.  
Apparently she has informed him on many occasions that she would 
leave him if she had some place else to go.  However, the Veteran 
also recognized that the only reason he is put together that day 
was because of  his wife.  He has two grown children and he 
reports that he has good relationships with both of them.  His 
son is also a Veteran and understands his problems.  The Veteran 
also has five grandchildren and that he tries to spend quality 
time with them.  However, they are starting to realize that 
something is "wrong" with him.  

The Veteran reported that his socializing is very limited.  His 
most significant friendship is with a neighbor.  Other than that, 
he does not have any close friends.  He stated that when he goes 
out in public, it is a challenge for him to remember that he is 
not in Vietnam and that the people are not his enemy.  He attends 
church regularly.  The people in church all know of his 
psychiatric problems and they allow him enough social space to 
feel comfortable.  He has not been in any physical altercations 
in the past five years.  

The Veteran also reported that he spends his time on his farm.  
He likes riding around on his tractor because it reminds him of 
life before Vietnam.  He expressed sadness and frustration about 
the fact that his disability has been chronic and the quality of 
life will not likely improve.  He denied any suicide attempts or 
history of violence/assault.  The examiner stated that the 
Veteran's psychosocial functional status is severely impaired.  

Upon examination, the Veteran was clean, and dressed 
appropriately.  His speech was clear and coherent; and he was 
cooperative and attentive.  His affect was appropriate.  He was 
depressed and dysphoric.  His attention was intact; and he was 
oriented to person, place, and time.  His thought process was 
unremarkable.  His thought content included suicidal and 
homicidal ideation, paranoid ideation, recurrent nightmares, 
intrusive memories of combat, flashbacks, hearing voices of 
fellow combat soldiers.  The Veteran is of average intelligence.  
He understands that he has a problem and understands the outcome 
of his behavior.  

The Veteran reported that he has nightmares almost every night.  
They range in severity from light to "very drastic."  He wakes 
up frequently during the night and he also wakes up early in the 
morning and is unable to resume sleep.  He estimated that he gets 
approximately six hours of sleep per night.  He does not suffer 
from hallucinations; have obsessive/ritualistic behaviors; or 
exhibit any inappropriate behavior.  The examiner acknowledged 
the Veteran's documented history of suicidal ideation, planning, 
and intent.  He also noted that the Veteran's religious beliefs 
deter him from acting in that regard.  The Veteran had no 
episodes of violence, and good impulse control.  

The Veteran's remote memory was normal.  His recent and immediate 
memory was mildly impaired.  He reported some concentration 
problems and memory problems that have caused some significant 
arguments with his wife.  He reported that he is easily 
distracted during tasks and that he has difficulty refocusing.  
He also reported some difficulty with thinking clearly enough to 
make good decisions.  He makes efforts to avoid thoughts, 
feelings, or conversations associated with trauma; and he avoids 
activities, places, and people that arouse recollection of the 
trauma.  He reported hypervigilance and exaggerated startle 
response.  

The examiner believed that the Veteran's symptoms are worse than 
in 2003.  He deemed the Veteran capable of managing financial 
affairs.  He diagnosed the Veteran with chronic PTSD; and 
recurrent moderate to severe major depressive disorder (MDD).  He 
opined that the MDD is caused by the stress of living with PTSD.  
She assigned the Veteran a GAF score of 45, which she noted is 
indicative of severe impairment in social and occupational 
functioning and/or severe psychiatric symptoms.  

The Veteran's PTSD has been rated 70 percent disabling effective 
July 6, 2005.  The only rating in excess of 70 percent under 
Diagnostic Code 9411 is a 100 percent rating.  In order to 
warrant a 100 percent rating, the Veteran's disability must be 
manifested by total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.

The Board finds that a rating in excess of 70 percent is not 
warranted.  The Veteran displays few (if any) of the symptoms 
enumerated in the 100 percent rating criteria.  The Veteran's 
disability is not manifested by gross impairment thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closest relatives, own occupation, or own name.  

The Board acknowledges that the October 2008 VA examination 
report does include a pre-formatted examination report question 
as to whether there is total occupational and social impairment 
due to PTSD signs and symptoms.  The VA examiner answered 
"Yes."  However, the Board finds that the overall examination 
report does not show such total impairment.  In fact, one entry 
in the same report refers to severe impairment of psychosocial 
functional status and in the diagnosis section the examiner 
assigned a GAF score of 45 which she noted was indicative of 
severe social and occupational functioning.  Moreover, the 
October 2008 report shows that although his marital relationship 
has had serious problems, he has remained married for many years.  
His relationship with his two children was reported to be good.  
He spends time with his five grandchildren.  He has at least one 
significant friendship with a neighbor.  He attends church 
regularly.  He does go out in public (although he has to focus on 
the fact that people are not the enemy).  There is no doubt that 
the PTSD impairment is quite significant.  However, the totality 
of the evidence does not show total occupational and social 
impairment due to the types of symptoms set forth as examples 
under the criteria for a 100 percent schedular rating.  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's PTSD 
symptoms squarely match the type and degree of the examples set 
forth under the criteria for the current 50 and 70 percent 
schedular rating.  Consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case 
where the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  See generally Thun v. Peak, 
22 Vet.App. 111 (2008).  The Board therefore finds that referral 
for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.  


ORDER

Entitlement to service connection for pseudoseizures is 
warranted.  To this extent, the appeal is granted. 

Entitlement to a rating in excess of 50 percent for PTSD prior to 
July 6, 2005, is not warranted.  Entitlement to a rating in 
excess of 70 percent from July 6, 2005, is not warranted.  To 
this extent, the appeal is denied. 


REMAND

With regard to the question of entitlement to a total rating 
based on individual unemployability (TDIU), the Board observes 
that the RO has not developed or adjudicated this issue.  
However, the Court has held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate 'claim' for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant 
or the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for which 
an increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is warranted 
as a result of that disability.  Id.

During the course of advancing both the service connection claim 
(seizure disorder) and increased rating claim (PTSD), contentions 
were made that the Veteran is unable to work due to either or 
both of these disorders.  As such, the question of entitlement to 
TDIU has reasonably been raised by the record.  This matter 
should be developed and adjudicated by the RO, especially in 
light of the Board's grant of service connection for 
pseudoseizures. 

Accordingly, the TDIU issue is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to give effect to the grant of service 
connection for pseudoseizures, to include 
assigning a separate disability rating for 
this newly service-connected disability. 

2.  The RO should then take any necessary 
development and formally adjudicate the 
issue of entitlement to a total disability 
rating based on individual unemployability 
due to service-connected disabilities.  If 
the benefit is not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


